The Attorney                    General of Texas
                                                                         July    25,    1983

 JIM MATTOX
 Attorney General


 Supreme   Court Building
                                          Robert Bernstein,   M.D., F.A.C.P.                         Opiiiop    No. JM-48
 P 0. BOX 12548                           Commissio”er
 Austin. TX. 76711- 2548                  Texas Department of Health                                 R&:     Availability        under    the
 51214752501                              1100 West 49th Strert                                      Open Records       Act of licenses
 T&x     9101874-1367                     Austin,  Texas    70756                                    issued by Department of Health
 Telecopcer    5121475-0266
                                                                                                     relating,    to storage,     incinera-
                                                                                                     tjon,     processing     or disposal
 1607 Main SI., suite 1400                                                                           of radioactive       wastes
 Dallas.   TX, 75201-4709
 2141742-8944                             Dear Dr.     Bernstein:

 4824 .4lberta      Ave.. Suite     160           Ybu have requested          our opinion       as to the availability              under the
 El Paso. TX.       799052793             Open Records          Act,    article      6252-17a,       V.T.C.S.,       of    certain     license
 915,533.3484                             applications        submitted     to the Texas Department of Health.                   You explain
r‘                                        that the department            has received        a request        “fqr     copies     of any new
   LO Dallas Ave.. Sue? 202
                                           license     or amendments to             existing      licenses      ‘which      relate     to     the
 Houston.     TX. 77002-6986               storage,     incineration,       processing,      or’ disposal~of        radioactive      wastes.”
 7131650.0666                             You state         that,     excepts’ for      balance       sheets,      you have        made such
                                          information        available       to requesters          in the past.            You first         ask
                                          whether only the balance              sheets may be withheld           under sections        3(a)(4)
 806 l3roadway.         Suite 312
 Lubbock.   TX.       79401.3479
                                          nor. 3(a)(lO)      of the Open Records            Act.      Those provisions           except     from
 806,747.5238                             disclosure:

                                                             (4)   information    which,   if released,            would    give
     4309 N. Tenth.     Suite B                          advantage    to competitors     or bidders;
     McAllen.     TX. 76501.1665
     5121662-4547
                                                              (10)   trade secrets    and commercial  or financial
                                                         information     obtained   from a person and privileged
     200 Main Plaza, Suite 400                           or confidential      by statute  or judicial  decision.
     San Antonio.  TX. 78205.2797
     5121225-4191
                                                  Section     3(a)(4)     has been construed         by this       office      on numerous
                                          occasions      to apply only to bidding           situations       prior    to the award of a
                                          contract.       See Open Records Decision           Nos. 319, 302 (1982);             255 (1980);
                                          201~ (1978) -        Section     3(a)(lO)    excepts     information        jf    disclosure      is
                                          likely     either      “(1)    to impair       the government’s          ability        to obtain
                                          necessary      information       in the future;      or (2) to cause substantial               harm
                                          to the competitive           position     of the person        from whom the information
                                          was obtained.”          Open Records Decision         Nos. 309 (1982);          292 (1981);      256
                                          (1980).       Release      of a company’s        balance     sheet will         not impair       the
                                          department’s       ability      to obtain     the information          in the future,         since
I---                                      article     44.30(b)      of the Texas Regulatjons             for Control        of Radiation,
                                          promulgated       under the authority          of artic1.e      4590f,    V.T.C.S.,       requires
                                          an applicant          for    a radioactive        waste     license      to     submit      to the



                                                                                   p.   207
Dr.   Robert    Bernstein     - Page 2        (~~-48)




department      information     regarding  its  fjnancial    capability,     including
capitalization,       revenues,    value of assets,    Andy extent    of liabilities.
Whether the second prong of the test is satisfied              will depend upon the
facts    of each case.

       You also ask whether you must treat a request                  for information   as
a continuing        request.      This office    has said that the Open Records Act
applies      only     to information        in existence,     and does not require        a
governmental        body to prepare        new information.       Open Records Decision
No. 342 (1982).           Since the act requires       a governmental     body to furnish
only    information       which is Sn existence        at the time a request     is made,
we believe        it follows       that such request       cannot   be deemed a proper
request      for    relevant     information    which nay become available          in the
future.       In our opinion,        the act does not require       a governmental    body
to treat a request           for information    as a contjnuing      one.

                                          SUMMARY

                   The Open Records             Act    does      not     require      a
               governmental        body      to     treat      a     request       for
               inforn~ation     as a continuing         one.     Whether balance
               sheets    are excepted       from disclosure           depends upon
               the    particular      facts      involved:         they     "111~ be          -,
               excepted      from disclosure         only    if     release     would
               cause substantial       harm to the competitive              position
               of    the    person    from whom the             information        was
               obtained.



                                                     1/,    ~f~yj&&


                                                            JIM      MATTOX
                                                            Attorney  General    of   Texas

TOM GREEN'
First Assistant        Attorney     General

DAVID R. RICAARDS
Executive Assistant          Attorney     General

Prepared    by Rick Gilpin
Assistant    Attorney  General

APPROVED:
OPINION COMMITTEE

Rick Gilpin,   Acting        Chairman
Jon Bible
Colin Carl
Jim Moellinger



                                                p.    208